Citation Nr: 1631767	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an initial compensable rating for bilateral hearing loss and in excess of 10 percent from March 20, 2011 and in excess of 30 percent from April 25, 2013.

5.  Entitlement to an initial compensable rating for genital herpes.

6.  Entitlement to an initial compensable rating for hemorrhoids and in excess of 10 percent from March 30, 2011 and a compensable rating from May 8, 2013.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a Veterans Law Judge (VLJ) in May 2015, and a transcript of that proceeding is associated with the claims file.  However, because that VLJ was no longer available, the Veteran was informed by letter in November 2015 his case would be reassigned to another VLJ and he was given the opportunity for a new hearing.  The Veteran did not respond. 

The issues of entitlement to an initial compensable rating for bilateral hearing loss and in excess of 10 percent from March 20, 2011 and in excess of 30 percent from April 25, 2013; entitlement to an initial compensable rating for hemorrhoids and in excess of 10 percent from March 30, 2011 and a compensable rating from May 8, 2013; entitlement to service connection for a low back disability; entitlement to service connection for obstructive sleep apnea; entitlement to service connection for migraine headaches; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's herpes has been treated with constant or near-constant systemic therapy.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for herpes have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's herpes is currently rated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the use of Diagnostic Codes 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disease, and that this disability is rated by analogy to dermatitis or eczema under Diagnostic Code 7806.  38 C.F.R. § 4.20 (2015) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.
 
The Veteran was afforded VA examinations in February 2011 and May 2013.  The examiners both indicated that the Veteran takes Valganciclovir Tablets on a constant or near-constant basis.

The term "systemic therapy such as corticosteroids or other immunosuppressive
drugs," that is contained in 7806 "refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder. VA Adjudications Procedures Manual (M21-1), pt. III, subpt. iv, ch. 4, § J. 3. f (updated October 5, 2015).  The Veteran is taking oral medication prescribed by a medical professional to treat his underlying skin disorder.  As this evidence supports a finding of systemic therapy on a constant or near-constant basis, a 60 percent evaluation is for application under Diagnostic Code 7806.  38 C.F.R. § 4.118.  This evaluation constitutes a full grant of benefits as it satisfies the Veteran's request for a 60 percent rating indicated in a June 1, 2015 Brief from the Veteran's attorney.


ORDER

Entitlement to a 60 percent evaluation for herpes is granted, subject to the regulations governing monetary awards.  

 

REMAND

Concerning the Veteran's claim for service connection for a back disability, the Veteran's service treatment records dated May 1974 indicate that he had an injury in November (year not indicated) and that he was again having pain with exertion.  The Veteran, through his attorney, argues in a June 2015 brief that the December 2011 examiner did not consider the documented in-service treatment (recurrent back pain due to lifting heavy munition boxes) and only considered the Veteran's in-service motor vehicle accident.  The Board finds that the examiner did not sufficiently consider the corroborated facts or the Veteran's statements concerning continuity.  Thus, the Veteran should be afforded an additional examination.

Additionally, the Veteran contends that he first had sleep problems during active duty, which he believes were a pre-cursor to his currently diagnosed sleep apnea.  In the June 2015 brief, the Veteran's attorney argues for a VA examination to consider such allegation.  The Board agrees.  The Veteran should be afforded an examination to consider whether his current sleep apnea is related to sleep problems in-service.

Likewise, the Veteran should be afforded an examination to consider whether his migraine headaches are related to service.  Treatment records from February 1978, just two years post-service, indicate a diagnosis of tension headaches.  The Veteran should be afforded an examination to consider whether his current migraines are related to headaches in-service.   Moreover, a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic diseases of the nervous system are chronic diseases presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

The Veteran additionally indicated during hearing testimony that his bilateral hearing loss and hemorrhoids had worsened since his most recent examinations in April 2013 and May 2013.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  According to the Veteran, his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, the Veteran should be provided a VA examination to determine the current severity of his hearing loss and hemorrhoids.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board further finds that the issue of entitlement to a TDIU should be readjudicated in light of the Board's grant of a 60 percent rating for genital herpes as well as in consideration of the possible grant of the service connection and rating claims being remanded.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and etiology of any back disabilities.  All diagnoses should be noted.  Following examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed low back disorder is related to the back injuries noted in service.  The examiner must specifically consider in-service evidence of treatment in May 1974.  If a causal relationship is found as to some, but not all, current diagnoses, then this should be specified.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.


3.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of his obstructive sleep apnea.  Following examination and any necessary testing, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed sleep apnea is related to sleep problems in-service.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of his headaches.  Following examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed migraine is related to sleep problems in-service or that the headaches first manifested within one year of separation from service.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  Afford the Veteran examinations to determine the current severity of his service-connected bilateral hearing loss and hemorrhoids.  The examinations should be conducted in accordance with the current disability benefits questionnaires.

6.  Thereafter, the RO should readjudicate the Veteran's claims remaining on appeal.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

